SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2016 IRSA Propiedades Comerciales S.A. (Exact name of Registrant as specified in its charter) IRSA Commercial Properties Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA Propiedades Comerciales S.A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of the letter datedMarch 04, 2016, filed by the Company with the Bolsa de Comercio de Buenos Aires and the Comisión Nacional de Valores. By letter dated onMarch 04, 2016 the Company informs that the Board of Directorshas resolved to call a Noteholders’ Meeting of the 7.875% Notes due 2017, Series No. 1, issued by the Company, to be heldon March 23,2016 at 2 PM (City of Buenos Aires time) on first call; and on April 7, 2016, at 2 PM (City of Buenos Aires time) on second call, outside of the Company’s registered office, at Bolivar 108, First Floor, City of Buenos Aires, Argentina, to address the following agenda: 1) Appointment of noteholders to approve and sign the minutes of the Noteholders’ Meeting; and 2) Resolution to (i) amend the indenture, dated as of May 11, 2007 (the “Indenture”), among IRSA CP (as successor to Alto Palermo S.A. (APSA)), The Bank of New York, as Trustee, Co-Registrar, Principal Paying Agent and Transfer Agent, and Banco Santander Río S.A., as Registrar, Paying Agent, Transfer Agent and Representative of the Trustee in Argentina to (a) delete in their entirety the following restrictive covenants: Section 3.8 (Listing); Section 3.9 (Maintenance of Corporate Existence; Properties); Section 3.10 (Compliance with Law); Section 3.11 (Reports to Holders); Section 3.12 (Other Information); Section 3.14 (Further Actions); Section 3.15 (Suspension of Covenants); Section 3.16 (Limitation on Incurrence of Additional Indebtedness); Section 3.17 (Limitation on Liens); Section 3.18 (Limitation on Transactions with Affiliates); Section 3.19 (Conduct of Business); and Section 3.20 (Change of Control); (b) amend certain restrictive covenants, events of default and other provisions as follows: Section 4.1 (Events of Default) – clauses (b), (c) and (d) relating to covenant breaches, cross-acceleration rights and unpaid judgments will be deleted in their entirety, and all references to “Significant Subsidiaries” shall be deleted from clauses (e) and (f); and Section 11.4 (Conditions to Total Defeasance) – clauses (c), (d), (e), (f), (g), (i) and (j) relating to certain conditions to total or partial defeasance shall be deleted in their entirety; and (c) amend and/or delete certain definitions: defined terms will be deleted to the extent such terms are no longer used in the Indenture after the foregoing amendments; section references that cease to have meaning as a result of the foregoing amendments will be eliminated; and make additional conforming and corresponding changes to the Indenture and the IRSA Notes to effect the foregoing amendments; and (ii) execute such documents, including, without limitation, such amendments and/or supplements or modifications to the Indenture as may be applicable as a result of the resolutions adopted pursuant to the foregoing clause (i). SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Propiedades Comerciales S.A. By: /S/ Saúl Zang Name: Saúl Zang Title: Responsible for relationship with the markets Dated:March 04, 2016
